 

EXHIBIT 10.45

 

PROMISSORY NOTE

 

 

$13,122,500.00

 

 

December 23, 2011

Paramus, New Jersey

 

 

                     WHEREAS, pursuant to the Letter Agreement dated November
16, 1999 (the “Letter Agreement”) between Steven Roth (the “Executive”) and
Vornado Realty Trust (the “Company”), the Company agreed to make up to
$15,000,000 in the aggregate of revolving credit loans to the Executive;

 

                    WHEREAS, the Executive desires to borrow $13,122,500
pursuant to the Letter Agreement.

 

                     NOW THEREFORE, for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

 

1. DEFINITIONS

 

                    Capitalized terms used but not defined in this Note shall
have the respective meanings assigned to such terms in the Stock Pledge
Agreement and the Loan Documents, as such terms are defined below.

 

2. PROMISE TO PAY, INTEREST, MATURITY, PAYMENTS

 

                    FOR VALUE RECEIVED, Executive promises to pay to the order
of the Company, at its office located at 210 Route 4 East, Paramus, New Jersey
07652, or such other place as designated in writing by the holder hereof, the
aggregate principal sum of THIRTEEN MILLION, ONE HUNDRED TWENTY-TWO THOUSAND,
FIVE HUNDRED DOLLARS ($13,122,500.00) on December 23, 2017 ("Maturity"), with
interest on the unpaid principal amount hereof from the date hereof until
Maturity, payable quarterly in arrears on the 10th day following payment of the
Company's regular quarterly dividend (or if no dividend is paid, at the end of
the applicable calendar quarter), at a rate per annum equal to 1.27%.  If the
interest required to be paid under the terms of this Note shall at any time
exceed the rate of interest which the Company is permitted by law to charge in
the State of New Jersey, then the interest rate to be paid hereunder shall be
the maximum rate permitted by law.

 

3. PREPAYMENT

 

                    This Note may prepaid in whole or in part at any time
without penalty or premium.

 

4. COLLATERAL

 

                    This Note is secured by the Executive's Stock Pledge
Agreement, dated December 29, 1992, as amended on May 29, 2002 (the “Stock
Pledge Agreement”), and such other security or supporting documents as are
executed in conjunction with therewith, including without limitation the Letter
Agreement (the "Loan Documents").  The Company or any subsequent holder of this
Note is entitled to all the benefits provided for in the Loan Documents or
referred to therein.

 

--------------------------------------------------------------------------------

 

 

 

5. ENFORCEMENT EXPENSES

 

                    In the event Executive fails to pay any amounts due
hereunder when due, and this Note is collected by legal proceedings (including
proceedings in the probate or bankruptcy courts) Executive shall pay to the
holder thereof, in addition to such amounts due, all costs of collection or
enforcement, including reasonable attorneys fees and court costs which shall be
added to the principal of, and be collectible as part of, this Note.

 

6. WAIVER OF PRESENTMENT, OFFSET, COUNTERCLAIMS, DEFENSES

 

                    Executive, on behalf of himself and his successors and
assigns, hereby waives diligence, presentment, protest and demand and notice of
protest, demand, dishonor and nonpayment of this Note, and expressly agrees that
this Note, or any payment hereunder, may be extended from time to time and that
the holder hereof may accept security for this Note or release security for this
Note, all without in any way affecting the liability of Executive hereunder.  In
addition, Executive, on behalf of himself and his successors and assigns, hereby
expressly acknowledges and agrees that he and they shall be unconditionally
liable for the repayment of all amounts due hereunder and, without limiting the
foregoing, Executive, on behalf of himself and his successors and assigns,
hereby forever expressly waives any claim or right of offset and any similar
claim or right, whether now existing or later acquired and whether granted by
contract or by law, against any amounts otherwise due him or them.

 

7. EVENT OF DEFAULT

 

                    Failure by Executive to pay any sum due hereunder when due
and payable which has not been cured by Executive within 30 days following
actual receipt of written notice given by the Company, or the occurrence of an
event of default under any of the Loan Documents, shall constitute an event of
default under this Note and the Company may, at its sole option exercised by
notice to Executive, declare the entire outstanding principal balance hereof,
together with all unpaid interest accrued hereon, to be immediately due and
payable in full.  Upon the occurrence of an event of default, the Company may
exercise all rights and remedies available to it under the Stock Pledge
Agreement or otherwise.

 

8. HEADINGS

 

                    The Section headings in this Note are included herein for
convenience of reference only and shall not constitute a part of this Note for
any other purpose.

 

9. ENTIRE AGREEMENT

 

                    This Note, the Stock Pledge Agreement and the other Loan
Documents constitute the entire agreement between the Company and Executive with
respect to the subject matter hereof and all understandings, oral
representations and agreements heretofore or simultaneously had among the
parties with respect to the transaction governed by the Loan Documents are
merged in, and are contained in, such documents and instruments.

 

10. GOVERNING LAW AND CONSENT TO JURISDICTION

 

                    THIS NOTE AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
JERSEY, WITHOUT REGARD TO THAT STATE'S RULES GOVERNING CONFLICTS OF LAWS. THE
PARTIES HERETO HEREBY SUBMIT TO JURISDICTION AND TO LAYING VENUE IN THE COUNTY
OF BERGEN, STATE OF NEW JERSEY.

2

 

--------------------------------------------------------------------------------

 

 

 

11. WAIVER OF JURY TRIAL

 

                    The parties hereby agree not to elect a trial by jury of any
issue triable of right by jury, and waive any right to trial by jury fully to
the extent that any such right shall now or hereinafter exist with regard to
this Note, or any claim, counterclaim or other action arising in connection
herewith or therewith.  This waiver of right to trial by jury is given knowingly
and voluntarily by each of the Company and Executive, and is intended to
encompass individually each instance and each issue as to which the right to a
trial by jury would otherwise accrue.  Each party is hereby authorized to file a
copy of this paragraph in any proceeding as conclusive evidence of this waiver
by the other party.

 

 

12. SEPARABILITY

 

                    In any case any provision herein shall be deemed to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

                IN WITNESS WHEREOF, the parties have caused this Note to be duly
executed as of the date written above.

 

 

STEVEN ROTH

 

 

VORNADO REALTY TRUST


/s/ Steven Roth

 

By:


/s/ Joseph Macnow

Steven Roth

 

Name:

Joseph Macnow

 

 

Title:

Executive Vice President, Chief Financial Officer

 

 